Citation Nr: 1409086	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the issue of service connection for Multiple Sclerosis (MS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The appellant served on several periods of active duty for training (ACDUTRA) with the U.S. Air Force Reserves.  His last period of ACDUTRA dated between October 1969 and October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.    

In October 2013, the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  Certain evidence has been added to the record since the January 2013 statement of the case, and has been considered pursuant to the appellant's October 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304 (2013).    

In December 2013, the appellant indicated an interest in securing representation from another veterans service organization for future matters.  In his communication, he did not revoke the VFW's representation with regard to the current appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision and notice dated in December 1990, a claim to reopen service connection for MS was denied.  The appellant did not appeal the decision.  

2.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for MS has not been received since the December 1990 rating decision.    


CONCLUSIONS OF LAW

1.  The December 1990 rating decision denying the reopening of service connection for MS is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (1990). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for MS.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of an August 2010 letter sent to the appellant prior to the September 2012 RO decision on appeal.  The letter informed the appellant of his duty and VA's duty for obtaining evidence.  The letter informed the appellant of the evidence and information that is necessary to reopen his previously denied service connection claim.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the appellant's STRs, and private and VA treatment records and reports relevant to the claim decided here.  The appellant has not indicated there are any additional records that VA should obtain on his behalf with regard to his claim.  Moreover, VA afforded the appellant the Board hearing at which he offered testimony in support of his claim.  

The RO did not provide the appellant with a VA compensation examination into his claim to reopen.  The Board finds such an examination unnecessary here.  As will be detailed further below, the evidence included in the record since December 1990 does not tend to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Further, in claims to reopen service connection, it is the claimant's responsibility to generate new and material evidence that would warrant the reopening of the claim, and the provision of a new compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As no new and material evidence has been submitted, the Board will not remand the claim for an additional VA examination.   

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim.  No further assistance to develop evidence is required.

The Claim to Reopen Service Connection

Since 1981, the appellant has claimed that he developed MS due to his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.307 and § 3.309, MS will be presumed related to service in the event onset is established within seven years following a veteran's active duty service.  The appellant bases his repeated assertions to service connection on these presumptive service connection provisions.  

In August 1982, the RO denied the appellant's original claim to service connection for MS.  The appellant appealed that denial to the Board which, in October 1984, denied the original claim to service connection as well.  Since then, several subsequent claims to reopen the issue of service connection have been denied in several final rating decisions, most recently in December 1990.  In that decision, the RO notified the appellant that his claim to service connection for MS would not be reopened because the record then lacked new and material evidence beyond what was already considered in previous final rating decisions (such as letters from private physicians indicating that the appellant's MS may have had its onset within a several year period following ACDUTRA service that ended in October 1970).     

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In December 1990, the appellant was advised of the adverse decision and his appellate rights.  The appellant did not respond with a notice of disagreement.  38 C.F.R. § 20.202.  Therefore, the December 1990 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103.  The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is inapplicable as no evidence pertaining to the appellant's claim for service connection for MS was received prior to the expiration of the appeal period stemming from the December 1990 rating decision.  

In August 2010, the appellant filed an application to reopen service connection for MS.  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 1990 rating decision, the appellant has submitted into the record several favorable statements from medical professionals dated from the late 1980s to mid-1990.  These statements are duplicates of letters submitted prior to the December 1990 final rating decision and therefore cannot comprise new and material evidence.  A statement from another private physician, received and dated in December 1994, is new.  In the statement, the physician recounts the appellant's many problems, including leg pain and weakness, and concludes that the appellant's service may have been the cause of his many problems.  The record since December 1990 also includes new lay statements from the appellant who has continued to argue, in written statements of record and during his Board hearing, that he incurred MS during service.  The record also contains lay statements from the appellant's spouse who contends that the appellant's symptoms manifested in the mid 1970s. 
In sum, certain evidence received since the prior final denial is new in that it was not previously of record.  

However, none of the new evidence is material evidence - none of the new evidence demonstrates that the appellant had MS during a period of ACDUTRA.  This would be necessary to reopen his claim.  Notwithstanding the provisions of 38 C.F.R. § 3.307 and § 3.309, which provide for a presumption of service connection where MS has its onset within seven years of active duty service, the new evidence cannot be construed as material.  That is because the appellant did not complete a period of active duty service, and therefore cannot be considered a "veteran" for purposes of application of the presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  Rather, he is a service member who completed periods of ACDUTRA.  

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  However, evidentiary presumptions such as the one at issue here - i.e., the presumption of service incurrence for MS - do not extend to those who claim service connection based on a period of ACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

In cases such as the one before the Board, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in line of duty during ACDUTRA.  Hence, only evidence showing onset of the disease during a period of ACDUTRA would raise a reasonable possibility of substantiating the appellant's service connection claim.  As none of the new evidence indicates this, the new evidence does not tend to prove the previously unestablished facts necessary to substantiate the underlying claim of service connection.  The new evidence merely reiterates what has been asserted in previous claims - that several years after the last period of ACDUTRA between October 1969 and October 1970, the appellant experienced an onset of symptoms which he maintains comprised the early stages of MS.   

Accordingly, the claim to reopen service connection is denied.  


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for MS is denied.  


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


